DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-26 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 7-26 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “forming at least one circuit element comprising a layer of a ferroelectric material near a semiconducting surface of a body; then forming at least one level of conductors overlying the at least one circuit element, each level comprising patterned metal conductors and a dielectric layer; forming a protective overcoat layer over the semiconducting surface and overlying the at least one circuit element and the at least one level of conductors; then depositing a passivation layer of a material comprising a polymer-containing film over the protective overcoat layer; and applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer of the polymer-containing film, to heat the passivation layer to a temperature below a Curie temperature of the ferroelectric material for a duration sufficient to cure the material of the passivation layer into a tensile stress state, wherein applying the electromagnetic energy heats the polymer-containing film from an ambient temperature at a rate of at least 0.4 oC/sec to a cure temperature of the polymer-containing film” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7. Also, the prior art of record does not teach “forming at least one circuit element comprising a layer of a ferroelectric material over a semiconducting surface of a substrate; then forming at least one interconnect overlying the at least one circuit element, the at least one interconnect level comprising patterned metal conductors and a dielectric layer; forming a protective overcoat layer over the at least one circuit element and the at least one interconnect level; then depositing a layer of a polymer-containing film over the protective overcoat layer; and heating the substrate from an ambient temperature at a rate of at least 0.4 °C/sec to a cure temperature of the polymer-containing film” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15. Also, the prior art of record does not teach “forming a ferroelectric capacitor over a semiconductor substrate, the ferroelectric capacitor including a ferroelectric material layer; forming a dielectric layer over the ferroelectric capacitor; forming a polymer-containing film on the dielectric layer; and heating the polymer-containing film from an ambient temperature to a cure temperature at a rate of at least 0.4 oC/sec and cooling the polymer-containing oC/sec” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 5, 2022